Citation Nr: 0302025	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.

(The issue of whether new and material has been submitted to 
reopen a claim for service connection for an ulcer disorder 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD


M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from December 
1955 to October 1957.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida that 
denied the appellant's claim of entitlement to service 
connection for hearing loss.

In January 2001, a hearing was held before the undersigned, 
who is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  Subsequent to that hearing, the 
Board remanded the case to the RO in June 2001 for additional 
development.

The Board is undertaking additional development on the issue 
of whether new and material has been submitted to reopen a 
claim for service connection for an ulcer disorder, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice to 
the appellant of the development, as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After providing the notice 
and reviewing the appellant's response to the notice, if any, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The appellant's service medical records are not 
available, having presumably been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.

2.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate the hearing loss claim.

3.  The appellant's hearing loss was first demonstrated more 
than one year after his separation from service.

4.  There is no competent medical evidence of any nexus 
between the appellant's hearing loss and any disease or 
injury related to any in-service event or occurrence.


CONCLUSION OF LAW

No hearing loss was incurred in or aggravated by service, nor 
may any such hearing loss be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 
5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2002); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board denies the appellant's claim for service 
connection for hearing loss.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
sensorineural hearing loss, may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The United States 
Court of Appeals for Veterans Claims (Court) explained that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  The Court further opined that 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service connected.  Hensley at 159.  It was also 
found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.

The appellant testified during his January 2001 Travel Board 
hearing that he did not have any hearing problems prior to 
service and that he was not provided with ear protection 
during his in-service exposure to weapons fire.  The 
appellant testified that he complained about ear problems in-
service and that he was treated for 14 days at Ft. Bliss.  He 
denied any exposure to loud noises after service.  See 
Hearing Transcript pp. 5-10.  The Board notes that the 
appellant's DD 214 reflects that he was a gun crewman while 
in service.

Review of the evidence of record reveals that the appellant 
submitted a VA Form 21-526 in January 1990; he made no 
mention of any problem with hearing loss on that application 
for benefits.  The appellant underwent an audiological 
evaluation at a VA facility in March 1998; he complained of 
not being able to hear well.  The testing suggested moderate 
hearing loss in the left ear and moderate to severe hearing 
loss in the right ear.  The speech language pathologist, 
however, did not render an opinion as to the etiology of the 
appellant's apparent hearing loss.  

The next month, the appellant submitted another VA Form 21-
526 in which he claimed right ear hearing loss and reported 
treatment for that condition at a VA facility in March 1998.  
He did not report any other treatment and he did not indicate 
when his hearing loss began.

The appellant submitted a VA Form 21-4138 in March 1999 in 
which he stated that he had been treated for hearing loss due 
to noise exposure while he was in-service.  He also stated 
that he did not have any service medical records and that he 
had been unable to obtain any service medical records.  

In March 1999, the appellant's spouse submitted a written 
statement in which she reported that the appellant could not 
hear.  She also stated that the appellant had told her that 
he had been treated for problems with his ear in-service.

The appellant submitted another written statement in 
September 2000 in which he reported exposure to weapons fire 
during his basic training without any ear protection.  He 
stated that he was subsequently exposed to acoustic trauma 
during tank training and that his hearing loss complaints 
that began during basic training became worse while he was at 
Ft. Bliss.  Thereafter, he was assigned to an anti-aircraft 
unit in Washington State where he served as a gunner for the 
120-mm guns.

Review of the appellant's VA outpatient treatment records 
dated between 1997 and 2002 reveals that, in August 1997, he 
complained of difficulty hearing, especially in the right 
ear.  In September 1997, his list of diagnoses included 
hearing deficit.  In June 2001, it was noted that the 
appellant was waiting for hearing aids.

The appellant underwent a VA audiometric examination in 
August 2002.  The examining audiologist reviewed the claims 
file.  The appellant reported exposure without ear protection 
to artillery fire and smaller weapons fire and said that he 
had complained about hearing loss to a superior.  The 
examiner noted that the exposure reported by the appellant at 
the examination was more than he had previously reported in 
that he mentioned participation on rifle and pistol teams for 
the first time.  The appellant denied occupational or 
recreational noise exposure.  The examiner stated that the 
appellant was able to hear the examiner without difficulty 
with hearing aids and that without the hearing aids, the 
appellant continued to hear well, though at times maneuvering 
to maintain visual contact.

This examination also included audiometric testing.  The pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105
105+
105+
105+
LEFT
105+
105
105+
105+
105+

The audiologist stated that acoustic reflexes were generally 
present at 500 hertz and 1000 hertz.  At 500 hertz, the 
reflex thresholds were obtained at lower intensity levels 
than the offered behavioral thresholds of 115+ decibels which 
the examiner noted was a physiologic impossibility.  The 
examiner stated that speech reception thresholds were 
obtained at 100 decibels and that these results were 
inconsistent with the audiogram.  The examiner also noted 
that the current three-frequency pure tone average of 105+ 
decibels was significantly poorer than the pure tone average 
of 60 decibels in the right ear and 32 decibels in the left 
ear demonstrated in May 2001.  The audiologist stated that 
middle ear pathology was not suspected.  

The audiologist rendered a diagnosis of pseudohypoacusis and 
stated that the results should not be used for adjudication.  
Pseudo is defined as "false or spurious."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1375 (28th ed. 1994).  Hypoacusis is defined 
as "slightly diminished auditory sensitivity."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 803 (28th ed. 1994).  

The Board has considered the appellant's oral and written 
testimony submitted in support of his arguments that he has 
hearing loss as a result of his service.  To the extent that 
his statements represent evidence of continuity of 
symptomatology, without more the appellant's statements are 
not competent evidence of a diagnosis of hearing loss, nor do 
they establish a nexus between a medical condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the 
appellant's disabilities are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); and the claimant does not meet this burden 
by merely presenting his lay opinion because he is not a 
medical health professional and does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Neither the appellant nor his spouse has shown that 
they have the requisite competence, and consequently, their 
lay assertions cannot constitute cognizable evidence.

In addition, Congress specifically limits entitlement for 
service connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 
38 C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hz are all less than 40 decibels and at least three of 
those threshold levels are 25 decibels or less.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

In order for the appellant to be granted service connection 
for hearing loss, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v.  
Derwinski, 2 Vet. App. 141, 143 (1992).  While the appellant 
has shown exposure to acoustic trauma in-service, the most 
recent audiometric testing conducted by the VA, in August 
2002, resulted in a diagnosis of pseudohypoacusis.  Prior 
testing had revealed pertinent levels over 40 decibels in 
each ear.  However, that evidence does not mention any 
etiologic cause related to service for the appellant's 
hearing loss or an approximate date of onset, nor does any 
evidence of record indicate that the appellant's hearing loss 
became manifest to a compensable degree within the year after 
his separation from service.  Accordingly, there is no 
evidence that the appellant currently has any hearing loss 
disability meeting the criteria set forth in 38 C.F.R. 
§ 3.385 that is of service origin.

The Board is legally required to base its decision on the 
competent evidence of record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The weight of the evidence available 
suggests that the onset of the appellant's hearing loss was 
not during service, as there is no competent medical opinion 
of record that specifically relates the onset date of the 
appellant's hearing loss to service.  

Therefore, hearing loss is not shown by the evidence of 
record until many years after service and the appellant has 
not submitted competent medical evidence showing that he 
currently has any hearing loss linked to exposure to acoustic 
trauma in service or any other incident of service.  His 
claim for hearing loss consequently must be denied.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that no service medical records are in 
evidence.  In a case such as this where the veteran's service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
appellant's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the appellant's service medical records are unavailable, the 
appeal must be decided on the evidence of record.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for hearing loss.  As such, the evidence is 
insufficient to support a grant of service connection for 
hearing loss.  Since the preponderance of the evidence is 
against this service connection claim, the benefit of the 
doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir.).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
August 2001 RO VCAA notice letter, the August 2000 Statement 
of the Case (SOC), the September 2002 Supplemental Statement 
of the Case (SSOC) and the June 2001 Board remand.  He was 
informed by the May 1999 rating decision that his service 
medical records were presumed destroyed in the 1973 fire and 
that there was no medical evidence demonstrating continuity 
of hearing loss since his discharge from service.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, efforts were made by the 
RO to obtain the appellant's service medical records and 
certification of their unavailability was received from the 
National Personnel Records Center.  The appellant was 
afforded a VA medical examination.  The appellant presented 
testimony at a Travel Board hearing.  Therefore, there is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the hearing loss service 
connection claim at issue in the instant case have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  The appellant's representative, in the 
January 2003 Informal Hearing presentation, stated that it 
was felt that "the veteran was given every opportunity to 
advance his contentions."  It would not breach the 
appellant's rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.


ORDER

Service connection for hearing loss is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

